Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION
			        CLAIM OBJECTION
Claim 23 is dependent on claim 22 in which a thermally conductive sheet according to claim 13 is recited.  Thus, the claim 23 reciting two separate claims 22 and 13 is objected.  Thus, deletion of “according to claim 13” in line 3 of the claim 23 is suggested.

			 SPECIFICATION OBJECTION
Insertion of continuing data and Japanese Foreign Priority documents at beginning of the specification is needed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A nature of “insulating” in “insulating-coated carbon fibers” of claims 13, 19 and 20 would be indefinite absent further limitations since there would be various categories of the insulation, such as electrical insulation, thermal insulation or both.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
Also see Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claims would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (US 2013/0136895 A1).
The examiner interprets that the recited binder resin and coating film of a cured product of polymerizable material of claim 13 can be the same absent further limitations.
Usui et al. teach a thermally conductive sheet obtained from a cured composition of carbon fibers, filler, polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane in claims 9-17 and examples.  The polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane can be considered as the cured product of polymerizable material and the binder, respectively, absent further limitations.  Also, the recited binder resin and coating film of a cured product of polymerizable material of claim 13 can be the same absent further limitations.
Thus, the carbon fibers would be embedded/coated with the polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane and thus the recited coating thickness of 100 nm to 1000 nm of claim 13 and 200 nm to 1000 nm of claim 16 would be immaterial in the final thermally conductive sheet since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
The filler is taught as aluminum oxide, aluminum nitride and zinc oxide in claim 17 and example 1 meeting claim 17.
The polyalkyl hydrogen siloxane would meet the recited silicon resin of claim 18 absent further limitations.
Usui et al. teach the recited method of claim 19 in Example 1 ([0106-0110]).
Usui et al. teach use of the thermally conductive sheet as a member to be interposed between any of various heat sources and a heat radiating member in [0103] which would meet claims 21-22 since the heat sources and the heat radiating member would meet the recited electronic part and heat spreader, respectively.
Thus, the instant invention lacks novelty.

Claims 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (US 2014/0349067 A1).
The examiner interprets that the recited binder resin and coating film of a cured product of polymerizable material of claim 13 can be the same absent further limitations.
Usui et al. teach a thermally conductive sheet obtained from a cured composition of carbon fibers, filler, polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane in claims 1-9 and examples.  The polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane can be considered as the cured product of polymerizable material and the binder, respectively, absent further limitations.  Also, the recited binder resin and coating film of a cured product of polymerizable material of claim 13 can be the same absent further limitations.
Thus, the carbon fibers would be embedded/coated with the polyalkenyl alkysiloxane and polyalkyl hydrogen siloxane and thus the recited coating thickness of 100 nm to 1000 nm of claim 13 and 200 nm to 1000 nm of claim 16 would be immaterial in the final thermally conductive sheet since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
The filler is taught as aluminum oxide, aluminum nitride and zinc oxide in claim 9 and example 1 meeting claim 17.  
The polyalkyl hydrogen siloxane would meet the recited silicon resin of claim 18 absent further limitations.
Usui et al. teach the recited method of claim 19 in claim 1 and Example 1 ([0105-0109]).
Thus, the instant invention lacks novelty.

Claims 13, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2014/0349067 A1).
The instant claim further recites the filler in an amount of 48-75% by volume over Usui et al.
Usui et al. teach the filler in an amount of 40-55% by volume in claim 4 which would make claim 14 obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 48-55% by volume of the filler in examples of Usui et al. since Usui et al. teach such amounts absent showing otherwise.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2013/0136895 A1) in view of JP,48-068892.
JP is cited in case the recited binder resin and coating film are different from each other.
JP teaches coating/grafting of carbon fiber with radical polymerizable unsaturated monomers in order to improve the adhesive property of the interface of carbon fiber and matrix resin which would yield improved mechanical properties in Detailed Description at page 1 of the English translation.
JP teaches utilization of radical polymerizable unsaturated monomers such as (meth)acrylic acid and esters thereof with a solvent and a radical initiator at page 2.  JP further teaches utilization of benzene, acrylonitrile, glycidyl methacrylate heated for 7 hours at 80oC in example 2 at page 3.  Although the example 2 does not specify a radical initiator, use of such radical initiator would be inherent for polymerization.  The examiner interprets that the recited “cured product of a polymerizable material” would be same as “polymerized product of a polymerizable material” as evidenced by the disclosure at page 9, lines 19-20 of the instant specification.
As to the recited coating thickness of 100 nm to 1,000 nm of claim 13, JP teaches the coating/grafting in examples which would yield a certain thickness.  The examples would be expected to yield the recited coating thickness of 100 nm to 1,000 nm.
Thus, JP would further make claim 20 obvious.
Also, the combination of Usui et al. and JP would be expected to meet claim 15 since it would meet the recited components.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, adjusting a ratio of the carbon fiber and radical polymerizable unsaturated monomers in the examples of JP yielding different thickness would have been obvious to one skilled in the art.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the carbon fiber coated/grafted with radical polymerizable unsaturated monomers taught by JP in Usui et al. since JP teaches advantages of employing such coated/grafted carbon fiber absent showing otherwise.  
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2013/0136895 A1) in view of JP,48-068892 as applied to claims 13, 16-19 and 21-22 are above, and further in view of WO 2015/002084 A1 (Jan. 8, 2015).
The instant claim 23 further recites a different structure from one taught by Usui et al.
WO teaches a semiconductor device having the instant structure in Figure 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the thermally conductive sheet of Usui et al. further comprising the carbon fiber coated/grafted with radical polymerizable unsaturated monomers taught by JP for the semiconductor device having the instant structure of WO since such structure is well-known as taught by WO absent showing otherwise.  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2014/0349067 A1) in view of JP,48-068892.
JP is cited in case the recited binder resin and coating film are different from each other.
JP teaches coating/grafting of carbon fiber with radical polymerizable unsaturated monomers in order to improve the adhesive property of the interface of carbon fiber and matrix resin which would yield improved mechanical properties in Detailed Description at page 1 of the English translation.
JP teaches utilization of radical polymerizable unsaturated monomers such as (meth)acrylic acid and esters thereof with a solvent and a radical initiator at page 2.  JP further teaches utilization of benzene, acrylonitrile, glycidyl methacrylate heated for 7 hours at 80oC in example 2 at page 3.  Although the example 2 does not specify a radical initiator, use of such radical initiator would be inherent for polymerization.  The examiner interprets that the recited “cured product of a polymerizable material” would be same as “polymerized product of a polymerizable material” as evidenced by the disclosure at page 9, lines 19-20 of the instant specification.
As to the recited coating thickness of 100 nm to 1,000 nm of claim 13, JP teaches the coating/grafting in examples which would yield a certain thickness.  The examples would be expected to yield the recited coating thickness of 100 nm to 1,000 nm.
Thus, JP would further make claim 20 obvious.
Also, the combination of Usui et al. and JP would be expected to meet claim 15 since it would meet the recited components.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, adjusting a ratio of the carbon fiber and radical polymerizable unsaturated monomers in the examples of JP yielding different thickness would have been obvious to one skilled in the art.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the carbon fiber coated/grafted with radical polymerizable unsaturated monomers taught by JP in Usui et al. since JP teaches advantages of employing such coated/grafted carbon fiber absent showing otherwise.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2014/0349067 A1) in view of JP,48-068892 as applied to claims 13-20 above, and further in view of WO 2015/002084 A1 (Jan. 8, 2015).
The instant claims 21-23 further recites a different structure from one taught by Usui et al.
WO teaches a semiconductor device having the instant structure in Figure 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the thermally conductive sheet of Usui et al. further comprising the carbon fiber coated/grafted with radical polymerizable unsaturated monomers taught by JP for the semiconductor device having the instant structure of WO since such structure is well-known as taught by WO absent showing otherwise.  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,296,007. Although the claims at issue are not identical, they are not patentably distinct from each other because a coating thickness for carbon fibers in claim 1 of the Patent would encompass the instant thickness as evidenced by claim 2 of the Patent and because the recited mass ratio of claim 13 would have been obvious from amounts of the binder and insulating-coated carbon fibers of claim 12 and 13 of the Patent and see the following case laws. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.)  
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
For claim 14, see claim 14 of the Patent.
For claim 15, see claim 4 of the Patent.
For claim 16, see claim 2 of the Patent.
For claim 17, see claim 5 of the Patent.
For claim 18, see claim 6 of the Patent.
For claim 21, see claim 7 of the Patent.
For claim 22, see claim 8 of the Patent.
For claim 23, see claim 9 of the Patent.

	Claims 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,734,305. Although the claims at issue are not identical, they are not patentably distinct from each other because a coating thickness for carbon fibers of the instant claims 13 and 16 would have been obvious to one skilled in the art and because claim 1 of the Patent would encompass the instant thickness or the instant thickness would have been obvious since the insulating coating of the Patent would have a thickness and see the following case laws.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
For claim 14, see claim 2 of the Patent.
For claim 15, see claim 3s of the Patent.
For claim 17, see claim 5 of the Patent.
For claim 18, see claim 6 of the Patent.
For claim 19 and 20, see claims 7 and 9 of the Patent.
For claims 21-23, see claims 10-12 of the Patent.

Claim 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-8 and 10-17 of copending Application No. 17/479,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a coating thickness for carbon fibers in claim 1 of the copending Application would encompass the instant thickness of claims 13 and 16 as evidenced by claim 3 of the copending Application and because the recited polymerizable material of claim 13 would encompass that in claim 1 of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claim 14; When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, a modification to an amount of the filler would have been obvious.
For claim 15, see claim 5 of the copending Application.
For claim 17, see claim 6 of the copending Application
For claims 19 and 20, see claim 8 and 10 of the copending Application.
For claim 18, see claim 7 of the copending Application.
For claim 21, see claim 11 of the copending Application.
For claims 22 and 23, see claims 12 and 13 of the copending Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Sep. 8, 2022                                                    /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762